DETAILED ACTION
This communication is in response to the RCE with Amendments and Arguments filed on 12/02/2020. Claims 1-8, 10-23 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 
Response to Arguments and Amendments
The Applicant has amended the independent claims to recite “bi-directional live conversation … via a telephony system or directly from the voice communication client…with a predetermined communication protocol”. These amendment necessitate new grounds for rejection. Hence, a new reference has been applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-15, 17-18, and  22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2019/0007806, effectively filed on 07/01/2017 from provisional 62/528037) in view of Bouzid (US 2013/0272511) in view of Hyde-Thomson (US 2001/0056348) in view of Hayes (US 2017/0187876).
As to claim 1 and 11, Chu teaches a system for adaptive interactive voice routing, the system comprising: 
establish a real-time communication session for a bi-directional live conversation between a voice communication client and a text communication client (see Figure 6, where caller device transmits speech and recipient device receives text and see [0116], real time stream and supported by provisional app in summary section), the voice communication client configured to communicate, 
obtain adapted natural language text corresponding to the natural language audio, wherein to obtain the adapted natural language text (see  Figure 6, conversion of speech audio 71 to text via speech to text  engine 44 and supported by provisional Figure 1), 
obtain adapted natural language audio corresponding to the natural language text, wherein to obtain the adapted natural language audio (see Figure 6, conversion of text reply 78 via TTS 46 to audio 80 and see provisional support Figure 1),
and communicate instructions to manage the conversation and the telephony system, communicate the adapted natural language text to the text communication client and communicate the adapted natural language audio to the voice communication client (see [0116[, Figure 6, where in response to the application appropriate conversions take place into text and audio and supported by provisional Figure 1 and summary section).

Bouzid teaches a system for adaptive interactive voice routing, the system comprising: 
a processor, the processor configured to (see [0086], where processor and memory shared by same resources with call handling system): 
the processor is configured to: 
select, based on a selection parameter, a speech-to-text service configuration from a plurality of speech-to-text configurations, the selected speech-to-text service configuration associated with a speech-to-text service (see [0216]-[0225] [0241]-[0252], where various parameters described that cause selection of a specific ASR), 
convert, by communication with the speech-to-text service, the natural language audio to the adapted natural language text based on the selected speech-to-text service configuration (see Figure 11A, based on determined speech resource and allocation at step 1119 and 1121, speech resource is accessed at 1123 and see [0217], the examiner interprets the artificial intelligence as the automatic speech recognition 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the adaptive interactive voice routing as taught by Chu in view of Bouzid with speech to text selection as taught by Bouzid in order to allocate optimized resources for processing the received voice information at a particular state of the voice interaction based on the static and dynamic characteristics of the voice interaction (see Bouzid [0005]).
However, Chu in view of Bouzid does not specifically teach select, based on the selection parameter, a text-to-speech service configuration from a plurality of text-to-speech service configurations based on a second selection criteria, the selected text-to-speech service configuration associated with a text-to-speech service, convert, by communication with the text-to-speech service, the natural language text to the adapted natural language audio based on the text-to- speech service configuration.
Hyde-Thomson does teach select, based on the selection parameter, a text-to-speech service configuration from a plurality of text-to-speech service configurations based on a second selection criteria (see [0043], where language identifier is used to select appropriate TTS), the selected text-to-speech service configuration associated with a text-to-speech service, convert, by communication with the text-to-speech service (see [0043], where message is converted using appropriate engine, the examiner interprets the artificial 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the adaptive interactive voice routing as taught by Chu in view of Bouzid with the TTS selection as taught by Hyde-Thomson in order to provide automatic language identification as a prelude to TTS (see Hyde Thomson [0007]).
However, Chu in view of Bouzid in view of Hyde-Thomson does not specifically teach coordinate communication between the telephony system, the voice communication client and the text communication client, with a predetermined communication protocol, during the bi-directional live conversation between the voice communication client and the text communication client.
Hayes does teach coordinate communication between the telephony system, the voice communication client and the text communication client (see [0027], where RASTER 204 is used for performing the connection between the two user devices), with a predetermined communication protocol, during the bi-directional live conversation between the voice communication client and the text communication client (see [0026], where SIP protocol used for voice and RTT for text communications between two user devices).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the adaptive interactive voice routing as taught by Chu in view of Bouzid in view of 
As to claim 11, apparatus claim 1and method claim 11 are related as apparatus and the method of using same, with each claimed element's function of the apparatus corresponding to the claimed method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to each function of the apparatus claim.

As to claim 2 and 12, Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes teaches all of the limitations as in claim 1 and 11, above.
Furthermore, Hyde-Thomson teaches wherein the processor is further configured to: receive the selection parameter from the voice communication client, wherein the selection parameter is based on at least one of the natural language audio information (see [0043], where first several characters used to determine the language identifier for selection of the TTS).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the adaptive interactive voice routing as taught by Bouzid with the parameter selection as taught by Hyde-Thomson in order to provide automatic language identification as a prelude to TTS (see Hyde Thomson [0007]).



Furthermore. Bouzid further teaches wherein the processor is further configured to: receive the selection parameter from the text communication client (see [0243], where historical information used in selecting a speech resource).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the adaptive interactive voice routing as taught by Chu in view of Bouzid with selection parameter received from the text communication client as taught by Bouzid in order to allocate optimized resources for processing the received voice information at a particular state of the voice interaction based on the static and dynamic characteristics of the voice interaction (see Bouzid [0005]).

As to claim 4 and 14, Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes teaches all of the limitations as in claim 1 and 11, above.
Furthermore, Bouzid teaches wherein the processor is further configured to: communicate a display interface configured to receive the selection parameter, the display interface including respective identifiers of the text-to-speech service configurations and respective identifiers of the speech-to-text service configurations (see [0257], where drop down menu to select from languages provided and [0258], where user can select from available engines and see Hyde Thomson which teaches the plural TTS based on language); and receive the selection parameter based on interaction with the display interface, 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the adaptive interactive voice routing as taught by Chu in view of Bouzid with speech to text selection as taught by Bouzid in order to allocate optimized resources for processing the received voice information at a particular state of the voice interaction based on the static and dynamic characteristics of the voice interaction (see Bouzid [0005]).

As to claim 5 and 15, Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes teaches all of the limitations as in claim 1 and 11, above.
Furthermore, Bouzid teaches wherein the processor is further configured to: dynamically identify a language corresponding to the text communication client (see [0228], where the preferred spoken language is processed using the received audio input from user); and configure the speech-to-text service to provide the adapted natural language text corresponding to the natural language audio in the identified language (See [0248], based on interaction data, ASR engine is selected such as Spanish in the example) or select a different speech-to-text service configured to provide the adapted natural language text in the identified language



As to claim 7 and 17, Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes teaches all of the limitations as in claim 1 and 11, above.
Furthermore, Bouzid teaches wherein to select the speech-to-text service configuration, the processor is further configured to: detect the selection parameter associated with one or more of the speech-to- text services (see [0216]-[0224], various engine attributes selected and then applied in selection of the ASR); apply the selection parameter to selection criteria associated with the speech- to-text service configuration (see [0215], where ODSA engine 1070 determines optimal ASR engine in response to a request by IVR based on one or more sets of engine attributes); and select the speech-to-text service configuration in response to application of the selection parameter to the selection criteria (see [0216]-[0224], where based on the criteria the optimal ASM selected and used)


As to claim 8 and 18, Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes teaches all of the limitations as in claim 1 and 11, above.
Furthermore, Bouzid teaches wherein the selection parameter comprises at least one of a usage parameter, a performance parameter, a geographic location parameter (see [0228], location of mobile telephone), a participant identifier (see [0243], caller identity), or an option selection (see [0257]-[0258], menu selection).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the adaptive interactive voice routing as taught by Chu in view of Bouzid with the parameters as defined as taught by Bouzid in order to allocate optimized resources for processing the received voice information at a particular state of the voice interaction based on the static and dynamic characteristics of the voice interaction (see Bouzid [0005]).


Furthermore, Hayes teaches wherein the processor is further configured to: communicate with the communication client and the telephony system using a session protocol to receive data comprising details of an identity of the communication client (see [0031], where SIP is sued to receive the user device’s IP, where first device processor 302 receives a call from first user device which is the RASTER system (i.e. telephony system)).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the adaptive interactive voice routing as taught by Chu in view of Bouzid in view of Hyde Thomson with the session protocol as taught by Hayes in order to initiate and complete voice, video and text communications between parties in different locations (see Hayes [0026]).

As to claim 23, Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes teaches all of the limitations as in claim 1, above.
Furthermore, Chu teaches wherein the instructions to manage the conversation and the telephony system comprises instructions communicated to the telephony system to transfer the first side of the bi-directional live conversation from the telephony system to a telephony microservice, the telephony microservice (see Figure 4, PSTN 33 communicates with Application server via VOIP Gateway which communicates with TTS and STT engines,  and rd to last paragraph and Figure 2).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes as applied to claim  1and 11 above, and further in view of  Karimi-Cherkandi (US 2017/0279959).
As to claim 6 and 16, Chu in view of Bouzid in view of Hyde-Thomson  in view of Hayes teaches all of the limitations as in claim 5 and 15, above.
Furthermore, Chu  teaches translation of transcribed text and prior to TTS output (see [0114],[0115] provisional support, last paragraph of sect. 4 and 2nd paragraph of sect, 5).
However, Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes does not specifically teach  wherein to dynamically identify the language corresponding to the text communication client, the processor is further configured to: obtain, from the telephony system or the voice communication client, session information related to the audio stream, the session information comprising at least one of a caller identifier, a telephone number, or a geographic location, or a language identifier; and determine the language corresponding to the voice communication client based on the session information.
Karimi-Cherkandi does teach wherein to dynamically identify the language corresponding to the text communication client (see [0040], determination of language of second communication device B is based on language indication sent from communication device A), the processor is further configured to: 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the adaptive interactive voice routing as taught by Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes with identifying of language as taught by Karimi-Cherkandi in order to allow users to use their own mother language which will then be transformed in the respective text of the same language (See Karimi-Cherkandi [0029]).

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes as applied to claim  11 above, and further in view of Ganong (US 2014/0278435) in view of Declerck (US 2019/0196779).
As to claim 19, Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes teaches all of the limitations as in claim 11, above.
	However, Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes does not specifically teach wherein the voice communications client 
	Ganong does teach wherein the voice communications client comprises an interactive voice response system and the text communication client comprises a virtual agent (see [0001], where mobile devices comprise voice response system like a virtual agent/assistant).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the adaptive interactive voice routing as taught by Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes with client comprising IVR and virtual agent as taught by Ganong in order to perform desired tasks of a user (see Ganong [0001]) on the go.
However, Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes in view of Ganong does not specifically teach wherein the natural language text is communicated with the virtual agent wrapped in JSON object.
Declerck does teach wherein the natural language text is communicated with the virtual agent wrapped in JSON object (see [0063], where speech to text module 204 performs speech to text conversion and formats text strings in JSON format to sent to personal assistant (see [0064]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have substituted the text response as taught by Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes with the JSON as taught by Declerck in order to yield a predictable .
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes as applied to claim 1 and 11 above, and further in view of Yarlagadda (US 6,567,419).
As to claim 10 and 20, Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes teaches all of the limitations as in claim 1 and 11, above.
	However, Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes does not specifically teach wherein the natural language audio is based on a first audio encoding and the speech-to-text service is configured for a second audio encoding, wherein converting the natural language audio to the adapted natural language further comprises converting the natural language audio from the first audio encoding to the second audio encoding; and communicating the converted natural language audio to the speech-to-text service.
	Yarlagadda does teach wherein the natural language audio is based on a first audio encoding and the speech-to-text service is configured for a second audio encoding (see col. 3, lines 1-4, voip format and PSTN format with respect to voice), wherein converting the natural language audio to the adapted natural language further comprises converting the natural language audio from the first audio encoding to the second audio encoding (see col. 3, lines 1-4, where 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the adaptive interactive voice routing as taught by Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes with converting encoding as taught by Yarlagadda in order utilize DSP resources more effectively and efficiently (see Yarlagadda col. 1, lines 55-57).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes as applied to claim 1 and 11 above, and further in view of Cook (US 2018/0096687).
As to claim 21, Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes teach all of the limitations as in claim 17, above.
Furthermore, Bouzid teaches monitoring the selection parameter comprising a usage parameter or a performance parameter associated with the selected speech-to-text service (see [0221], engine attributes confidence measures with respect a confidence level).
However, Chu in view of Bouzid in view of Hyde-Thomson in view of Hayes does not specifically teach further comprising: determining that the monitored usage parameter or performance parameter is outside of predefined 
Cook teaches further comprising: monitoring the selection parameter comprising a usage parameter or a performance parameter associated with the selected speech-to-text service (see [0032], where accuracy and speed is determined at various during conversion of speech data); 
determining that the monitored usage parameter or performance parameter is outside of predefined bounds (see Figure, 3, step 350,  [0051], where since speech engine speed 3 has low accuracy as compared to engine speed 2 when engine speeds 2 and 3 are selected or alternatively at step 365 when engine speed 2 is prevailing, the engine speed and engine speed 3 are both above 75% and therefore selection of higher speed 3 Is used); and
identifying a different speech-to-text service with a usage parameter or performance parameter within the predefined bounds (see [0051], where engine speed 2 is selected and call is decoded or alternatively  Figure3 engine speed 3 is selected at step 375); and
switching from the original speech-to-text service to the identified different speech-to-text service by communicating the natural language audio to the different speech-to-text service (see [0051], call continues to be decoded with engine 2 or alternatively in Figure 3, step 375 and [0052], engine 3 is used).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

03/05/2021